 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Marmon Group,Inc., a Division of Long AirdoxCompanyandOil, Chemical and Atomic Work-ersUnion,AFL-CIO,Petitioner.Case 5-RC-1180031May 1985DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISThe National Labor Relations Board has consid-ered objections to an election' held -22 July 1982and the hearing officer's report and recommenda-tions on the objections. The. Board has reviewedthe record in light of the exceptions and briefs, andadopts the hearing officer's findings and recom-mendations. only to the extent consistent with thisdecision.The hearing -officer considered the- Employer'sobjections alleging that the Petitioner's organizersmade threats of physical harm and propertydamage against various employees. The hearing of-ficer found that numerous threats were made byemployees who were not agents of the Union. Heconcluded, however, that the threats were insuffi-cient to create a general atmosphere of fear and re-prisal such that a free and fair election could not beheld.We disagree and find that the conduct atissue deprived the employees of a free expressionof choice. Accordingly we will direct a secondelection.-The hearing officer found that the followingconduct occurred. Two weeks before the electionemployee Stuart Gunsaulis, accompanied by em-ployeeJamesWright,approachedcoworkerJohnny Surratt in a public parking lot and askedSurratt if he supported the Union. Following Sur-ratt'snoncommittal response,Gunsaulis stated,"You have . . . nice tires . . . you wouldn't wantthem cut, would you?" and "Somebody is liable todrive by your house one of these nights and throwa bomb." Surratt testified that he discussed the in-cident with a supervisor but did not tell any em-ployees.Two to three weeks before the election, at theEmployer's facility, employee Roger Parnell toldemployee Surratt that, if he did not vote for theUnion, the Union could get rough, and that if he-tried to work during a strike, "they could make itreal hard on you. Surratt testified that two otheremployees were present, but he did not mention'The election was conducted pursuant to a Stipulation for Certifica-tion Upon Consent Election The tally was 63 for and48 againstthe Oil,Chemical and Atomic Workers Union, there were 4 challenged ballots, anumber insufficientto affect theresultsthe remark to anyone else. Also 2 to 3 weeksbefore the election, in the employees' lunchroom,employee Robert Frost told employee James Al-derman that-during a strike at another plant somevehicles had been burned. Frost stated that Alder-man's vehicle probably would have been burned,too.Alderman testified that no other employeeswere close enough to overhear the remark, andthat he mentioned it only to a supervisor.-Two weeks before the election employee LarryStanleywore a T-shirt to work with "Hell no,Union Vote No" imprinted on it. Employee BuddyHash approached Stanley and advised' h im "not towear it because . . . you might just get paid a visitto your home." Just before the election Hash wentto Stanley's home and tried unsuccessfully to per-suade Stanley to sign an authorization card. Therewas no testimony on possible dissemination of thisincident.Two or three weeks before the election employ-ee Eugene Huff overheard a conversation amongemployees Gunsaulis, Triplett, and Wright outsidethe Employer's building. Huff heard one employeesay if they "got the Union in, that there would be astrike and that if anybody crossed the picket linecould [sic] get hurt," and that "if anybody went towork they would stomp their ass, and if they were. .not at work, they would go to their homes." Hufftestified that he did not discuss the incident withanyone, but that two part-time employees mayhave overheard the remarks.Finally, about a month before the election em-ployeeTriplettapproached employee TimothyCoble , and told Coble "if I didn't vote yes for theUnion that I would be stomped . . . he knowed[sic]where I lived, that they would try to get me,that they wouldn't have to get me at the plant, thatthey would get me at the house." Coble did notdiscuss this with any employees, but did tell a su-pervisor.On the day of the election while Coblewas waiting in line to vote, Triplett was bumpedby employees engaged in horseplay, and as a con-sequence brushed against Coble.The Employer contends that the individuals whomade these remarks are union agents. The hearingofficerfound that several employees identifiedthese individuals as union supporters. In addition,employee Triplett solicited signatures on authoriza-tion cards, attended union meetings, and distributedliterature.None of the alleged agents were mem-bers of the in-plant organizing -committee createdby the Petitioner.It is the responsibility of the Board during a rep-resentation election to provide "a laboratory inwhich an experiment can be conducted, under con-275 NLRB No. 94 MARMON GROUP, INCditions as nearly ideal as possible."2 If the employ-ees' free choice is imperiled by an atmosphere offear and coercion, the Board must set aside theelection. 3We find that these threats, when viewed cumula-tively, created an atmosphere in which a fair elec-tion could not be conducted. We note that thethreatswere not isolated, with five individuals di-rectly affected and evidence of dissemination to'several others.We also note the serious and aggra-vated nature of the threats, including threats ofbodily harm,4 of house bombing, and of propertydamage. Accordingly, we find that the election didnot reflect a free expression of choice by these em-ployees, and we shall order a new election.ORDERIt is ordered that the election in this case con-ducted on 22 July 1982 is set aside.[Direction of Second Election omitted from, pub-lication.]-MEMBER DENNIS, dissenting.Contrary to the majority, I agree with the hear-ing officer that the Employer's objections shouldbe overruled and the Union certified as the' em-ployees' bargaining representative.zGeneralShoe Corp,77 NLRB 124, 127 (1948)Because we are setting aside the electionunder a thirdparty stand-ard,we finditunnecessary to pass on the hearing officer's discussion ofunion agency4TheBoard does not consider-lightlythreats of bodily harm, evenwhen addressed to one employee SeeSteak HouseMeat Co,206 NLRB28 (1973)Contraryto our dissenting colleague's assertion we have neither ap-plied artificial standards to a Board-conducted election nor failed to ap-praise this election realistically and practicallygather, our disagreementis factual and we find our dissenting colleague's characterizations of ourdecision to be unnecessary and disingenuous653The hearing officer properly found that the em-ployees charged withengaginginobjectionableconduct were not union agents,' and -the majoritydoes not reverse that -finding. Accordingly, thecasemust be analyzed under the Board's third-party standard of whether the employee conduct"created an atmosphere rendering a free electionimpossible."OrleansManufacturing Co.,120 NLRB630, 634 (1958).The majority relies on six incidents of allegedlyobjectionable conduct, including employee RogertParnell's remarks to employee Johnny Surratt thatthe union could "get rough" if Surratt did not-votefor it, and `make it real hard" -on.him if he tried towork during a strike. Because both remarks areambiguous and do not rise to the level of threats,the hearing officer properly discounted them. Likethe hearing officer, I find nothing coercive in employee Robert Frost's statement to employee JamesAlderman' that, during an unidentified strike "upnorth," vehicles ,had been burned and Alderman'svehicle probably would have been burned too.The remaining incidents involved threats to onlyfour unit employees, who did not disseminate them,and the Union won the election 63 to 48, with 4challenged ballots.Although I do not - cgndonethreats, the conduct in issue here was simply tooisolated to create "a general"atmosphere renderinga free election impossible."OrleansManufacturingCo., supra. Regrettably, the majority forgets that"Board elections do not occur in a laboratory" andthat "elections must be appraised realistically andpractically, and should not be judged against theo-.retically ideal, but, nevertheless artificial, stand-ards."LiberalMarket,108NLRB 1481,: 1482(1954): Accordingly, I' would adopt the.hearing of='fiver's 'recommendations to overrule the objectionsand certify the Union.